Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 6 has been amended; Claims 1-5 and 7-8 are withdrawn from consideration as non-elected claims, Claims 10-11 are added as new claims, claims 6 and 9-11 remain for examination, wherein claim 6 is an independent claim.
Previous Rejections/Objections
Previous rejection of Claim(s) 6 under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al (JP 2014125675 A, listed in IDS filed on 11/04/2019, with English translation, thereafter JP’675) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 02/03/2021.
However, in view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al (US-PG-pub 2016/0196907 A1, thereafter PG’907).
Regarding claim 6, PG’907 teaches a Fe-Cu-B-Si-based nano-crystalline alloy ribbon (Abstract and claims of PG’907) and magnetic core manufactured from the laminated ribbon (par.[0065] of PG’907), which reads on the claimed multilayer block in which nano-crystalline alloy pieces being layered as recited in the bal.Cu1.0Mo0.2Si4B14 in table 2 of PG’907 and those of the instant claim is listed in the following table. All of the composition of the alloy Febal.Cu1.0Mo0.2Si4B14 in table 2 of PG’907 are within the composition ranges of the instant claim as shown in the comparison table. PG’907 teaches the same alloy as recited in the instant claim.

Element
From instant Claim 6 (in wt.%)
PG’907 in table 2 (in wt%)
within range
(in wt%)
B
13.3-17.0
14
13
Si
3.5-5.0
4
5
Cu
0.6-1.1
1.0
1.0
M: at least one of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W
0-0.5
Mo: 0.2
Mo: 0.2
Fe
Balance
Balance
balance



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’907 in view of Naoe et al (US-PG-pub 2006/0000525 A1, thereafter PG’525).
Regarding claim 9, PG’907 teaches including more than 30 vol% nano-crystalline with particle size less than 40nm, which overlap the claimed nano-crystalline size and distribution. MPE 2144 05 I. PG’907 does not specify the dimension of each ribbon piece as recited in the instant claim. PG’525 teaches a Fe based alloy ribbon for magnetic core (Title, Fig. and Abstract of PG’525). PG’525 provides example: each Fe-based amorphous alloy ribbon was cut to a rectangular shape of 5 mm in width, 25 m in thickness and to form a toroidal magnetic core of 19 mm in outer diameter and 15 mm in inner diameter (par.[0036 and [0049] of PG’525). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper dimension of magnet ribbon as demonstrated by PG’525 for the magnetic block core of PG’907 since both PG’907 and PG’525 teach the same Fe-based alloy for the magnetic core application throughout whole disclosing range and PG’525 reaches that the formed core has excellent magnetic properties (par.[0001] and examples of PG’525).
.

Claim(s) 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al (JP 2014125675 A, listed in IDS filed on 11/04/2019, with English translation, thereafter JP’675).
Regarding claim 6, JP’675 teaches a Fe-Cu-B-Si-based nanocrystalline soft magnetic alloy (par.[0008] of JP’675) and a plurality of alloy ribbons can be laminated to form a laminated body (par.[0038] of JP’675), which reads on the claimed multilayer block in which nanocrystalline alloy pieces being layered as recited in the instant claim. The comparison of the composition ranges between the alloy #12 in table 3 of JP’675 and those of the instant claim is listed in the following table. All of the major composition of the alloy #12 in table 3 of JP’675 are within the composition ranges of the instant claim as shown in the comparison table. 13 at% B disclosed in the alloy #12 in table 3 of JP’675 is very close to the low limit 13.3 at% B as recited in the instant claim. More specifically, JP’675 teaches adjusting B from 10 at% to 24 at% (abstract, claims, and examples of JP’675). Closing or overlapping in the B range creates a prima facie case obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the 

Element
From instant Claim 6 (in at.%)
JP’675 #12 in table 3 (in at%)
within range
(in at%)
B
13.3-17.0
13
Close to 13.3
Si
3.5-5.0
5
5
Cu
0.6-1.1
1.0
1.0
M: at least one of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W
0-0.5
0
Fe may be substituted by at least one of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W (par.[0020]-[0022] of JP’675)
0
Meet.
Fe
Balance
Balance
balance


Regarding claim 9, JP’675 teaches the same Fe-Cu-B-Si-based nanocrystalline soft magnetic alloy (par.[0008] of JP’675) and JP’675 specify a plurality of alloy ribbons can be laminated to form a laminated body (par.[0038] of JP’675). The embodiment 1 (par.[0043]-[0044] of JP’675) provides examples having ribbon 12-25 m, width 25 mm, single plate 120 mm, and JP’675 provides examples including 30-50vol.% of grain having grain size less than 30nm (table 3 of JP’675), which meet all of the microstructure and block dimension requirements as recited in the instant claim. It would have been obvious to one of ordinary 
Regarding claims 10-11, space factor is recognized as a magnetic core feature depends on the materials and core structures. JP’675 teaches the same laminated body core with the similar Fe-Cu-B-Si-based nanocrystalline soft magnetic alloy. The claimed space factor would be highly expected for the magnetic core of JP’675. MPEP 2112 01 and 2145 II.

Response to Arguments
Applicant’s arguments to the art rejection to claims 6 and 9-11 have been considered but they are moot in view of the new ground rejection as stated above. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has stated as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIE YANG/Primary Examiner, Art Unit 1734